Citation Nr: 0424422	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  04-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking revocation of the forfeiture of Department of 
Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The veteran had recognized military service from March 1942 
to July 1946.  In May 1986, VA determined that the veteran 
had forfeited all rights to VA benefits.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2003 decision by the VA Regional Office (RO) in 
Manila, Philippines, which determined that the evidence 
received was not new and material and did not warrant 
revocation of the forfeiture declared against the veteran.  
The veteran's representative filed a motion to advance this 
appeal on the Board's docket due to his advanced age; the 
motion which was granted by the Board in August 2004.  


FINDINGS OF FACT

1.  The veteran's right to receive VA benefits was declared 
forfeited by a VA administrative decision in May 1986 based 
on a finding that he had committed fraud, as he knowingly and 
intentionally conspired with the widow of another veteran in 
submitting false and material evidence in pursuit of her 
claim for VA death benefits; the last final denial of the 
veteran's claim for revocation of the forfeiture declared 
against him was by a June 1987 Board decision.  

2.  Evidence received since the June 1987 Board decision 
either duplicates or is cumulative to evidence then of 
record; does not pertain to the matter of whether the veteran 
conspired with the widow of another veteran to submit false 
evidence in support of her claim for VA death benefits; and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  


CONCLUSION OF LAW

Evidence received since the June 1987 Board decision is not 
new and material, and the claim seeking revocation of a 
forfeiture of VA benefits may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  For reasons 
explained below, the Board finds that the notice and 
assistance requirements of the VCAA are met.  

The claim has been considered on the merits.  The veteran was 
provided VCAA notice in July 2003 correspondence from the RO, 
in a November 2003 statement of the case (SOC), and in 
additional correspondence from the RO in March 2004.  He was 
notified (in the August 2003 decision, in the SOC, and in the 
March 2004 correspondence) of everything required, and has 
had ample opportunity to respond or supplement the record.  

Regarding content of notice, the November 2003 SOC informed 
the veteran of what the evidence showed, and informed him of 
the controlling law and regulations.  He was advised in the 
SOC and the March 2004 correspondence that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The July 
2003 and March 2004 correspondence, and the SOC advised him 
what type of evidence would constitute new and material 
evidence in this matter, and what information or evidence VA 
needed from him.  Specifically, the SOC and the March 2004 
correspondence informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order substantiate a claim for new and 
material evidence, and all three documents expressly defined 
"new and material evidence."  While the veteran was not 
advised verbatim to submit everything he has pertaining to 
his claim, he was advised to submit, or provide releases for 
VA to obtain, any pertinent records.  Given the current 
posture of the claim, this was equivalent to advising him to 
submit everything pertinent.  Everything submitted to date 
has been accepted for the record and considered.  

In written argument submitted in August 2004, the veteran's 
representative asserted that the Board should remand this 
case to the RO to provide the veteran with additional 
notification of the VCAA and implementing regulations.  
Notably (essentially contemporaneous with the August 2004 
written argument) the representative also filed a motion to 
advance this case on the Board's docket due to the veteran's 
age.  Remanding the case for strict adherence to technical 
VCAA notice requirements when the veteran has received all 
essential notice and is not prejudiced by any technical 
deficiency would be inconsistent with the stated purpose of 
the advance on docket, i.e., expeditious handling of the 
veteran's appeal.  At any rate the Board does not agree with 
the representative that the VCAA notice to date is deficient 
as alleged.  The representative alleges essentially that the 
veteran has not been informed of what lay or medical evidence 
might support his claim.  In the March 2004 letter the 
veteran was advised that to support his claim the evidence 
must show that he did not knowingly submit false and 
fraudulent materials.   

A Decision Review Officer reviewed the claim de novo (see 
November 2003 SOC).  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

In May 1986, VA determined that the veteran had forfeited all 
rights to VA benefits.  The last final denial of the claim 
for revocation of the forfeiture declared against him was by 
a June 1987 Board decision.  

Evidence of record at the time of the June 1987 Board 
decision included the following:  

?	The veteran's July 1946 application for VA benefits, 
wherein he reported that he had "never married."  A 
witness to his application was a woman, [redacted] 
[redacted], whose listed address was the same address 
listed by the veteran as his own.  In another 
application for VA benefits filed in December 1958, the 
veteran again reported that he had never married and had 
no children.  

?	Information received by VA (pertaining to an application 
from [redacted] [redacted] for VA death benefits as the 
unremarried widow of a veteran) wherein it was reported 
that [redacted] [redacted] had been living in a marital 
relationship with the veteran since 1946, and she and 
the veteran had two children together.  

?	A copy of the VA forfeiture decision in the case of 
[redacted] [redacted], who had been awarded VA death 
benefits as the unremarried widow of a veteran.  In that 
case, VA found that [redacted] [redacted] had lived with 
the veteran in a marital relationship from 1946 until at 
least 1965, and that two children were born from the 
relationship.  In short, VA found that the evidence 
established beyond a reasonable doubt that [redacted] 
[redacted] knowingly made an presented false and 
fraudulent statements material to her claim for VA death 
benefits as the unremarried widow of a veteran.  

In a July 1985 proposed VA administrative decision (and again 
in an October 1985 final administrative decision), it was 
noted that the veteran was involved in the case of [redacted] 
[redacted], against whom forfeiture of VA death benefits was 
declared due to her marital relationship with the veteran.  A 
February 1965 VA field examination conducted in respect to 
[redacted] [redacted]'s case revealed that the veteran had 
denied a marital relationship with her, and he refused to 
provide the investigator any further information.  The 
veteran furnished a VA investigator an affidavit wherein he 
reiterated his denial of ever being married to [redacted] 
[redacted].  He reported that he was married however, and had 
two children, with a woman named [redacted] [redacted].  He stated 
that he and [redacted] [redacted] separated soon after the birth of 
their second child, he had not seen her since, and he did not 
know her current whereabouts.  
The veteran again denied a marital relationship with [redacted] 
[redacted] in June and October 1965 depositions, and at 
hearings in [redacted] [redacted]'s case held in February and 
March 1966.  However, VA determined that evidence obtained 
during field investigations proved that the veteran and 
[redacted] [redacted] lived in a marital relationship from 1946 
to at least 1965.  Based on civil records, along with 
interviews, depositions, and affidavits taken during field 
investigations, VA field investigators further determined 
that [redacted] [redacted] and [redacted] [redacted] were "one and the 
same person."  Accordingly, VA determined that the evidence 
clearly established that the veteran knowingly and 
intentionally presented false and material evidence to VA to 
assist [redacted] [redacted] in pursuit of her claim of VA death 
benefits as the unremarried widow of a veteran.  The evidence 
was found sufficient to warrant submission for consideration 
of forfeiture of the veteran's entitlement to VA benefits 
based on fraud.  

The above evidence was considered by VA Director of 
Compensation and Pension Service, who issued a May 1986 
decision holding that the veteran had forfeited his right to 
all VA benefits because he deliberately presented to VA false 
evidence with respect to [redacted] [redacted]'s claim for VA 
death benefits as the unremarried widow of a veteran.  
Specifically, the Director concluded that:

[T]he evidence of record establishes 
beyond a reasonable doubt that [the 
veteran] knowingly and intentionally 
furnished [VA] with materially false and 
fraudulent statements and evidence in 
support of [redacted] [redacted]'s claim for 
death benefits as an unremarried widow 
and that such false evidence was 
deliberately submitted to the [VA], 
knowing it to be false, in an effort to 
assist [redacted] [redacted] obtain monetary 
benefits from the [VA] to which she had 
no legal entitlement.  [The veteran] thus 
violated the provisions of [38 U.S.C.A. 
§ 3503(a)].  

This case was before the Board in June 1987, when the Board 
denied the veteran's appeal for revocation of the forfeiture, 
finding beyond a reasonable doubt that he "knowingly 
presented false evidence material to the [VA] claims process, 
and he has forfeited all rights, claims, and benefits under 
all laws administered by [VA] (except laws pertaining to 
insurance benefits)" under 38 U.S.C.A. § 3503(a).  

Evidence received subsequent to the June 1987 Board decision 
is as follows:

?	Numerous letters from the veteran to VA, including a 
January 1996 letter wherein he stated:

When I filed for my old-age pension in 
1984, I was denied by [VA] . . . for 
reason [sic] that I committed a human 
error (fraudulent statement).  I appealed 
the decision with the [Board] but, the 
decision was upheld by the Board.  

I admit the fact that I made a mistake, 
for not telling the truth concerning the 
true marital status of said [[redacted] 
[redacted]] because I was not with sound 
mind at the time of the investigations.  
I regret so much for committing the great 
mistakes to which I am in great 
repentance and I will never do it again.  
I am now asking for a clemency or pardon.  

?	An August 2002 letter, wherein the veteran reiterated 
his claim that he was legally married to [redacted] [redacted], 
but they had not lived together since 1951 due to 
incompatibility.  He contended that the findings of VA 
field investigations in the case of [redacted] [redacted] were 
in error, as [redacted] [redacted] and [redacted] [redacted] were 
not the same person (contrary to the findings of VA 
field investigators via civil records, and via 
interviews, depositions, and affidavits taken during 
field investigations).  The veteran contended that 
[redacted] [redacted] was his "sister-in-law" as she was 
the legal widow of his second cousin who was also a 
veteran.  

?	Copies of birth and baptismal certificates of the 
veteran's children that were already of record prior to 
the June 1987 Board decision.  

?	A copy of the October 1987 joint affidavit by two 
individuals stating that the veteran and [redacted] [redacted] 
had been legally married (no date was given).  

?	A marriage certificate showing that the veteran's 
daughter was married in August 1983.  

Legal Criteria and Analysis

As noted above, the veteran's claim seeking revocation of the 
forfeiture declared against him was last denied by the Board 
in June 1987.  The June 1987 Board decision became final on 
the day he was notified of that decision.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2003).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the veteran's request to reopen his 
claim for revocation of the forfeiture was received in May 
2003, the amended regulation applies to this claim.  Under 
the amended version of 38 C.F.R. § 3.156(a), "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.
The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

In Trilles v. West, 13 Vet. App. 314 (2000), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a claimant 
who has been the subject of a final decision declaring 
forfeiture of eligibility for VA benefits may have that final 
decision reopened upon the presentment of new and material 
evidence (or revised based on a finding of clear and 
unmistakable error - here not alleged).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

The United States Court of Appeals for the Federal Circuit 
has held that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

Because the basis for the forfeiture was that the veteran had 
knowingly misrepresented facts material to [redacted] 
[redacted]'s claim for VA death benefits as the unremarried 
widow of a veteran, for evidence to be new and material, it 
would have to prove that the veteran had not misrepresented 
material facts pertinent to her claim.  See Evans, supra.  

The certificates reflecting the births of the veteran's 
children are not new evidence; they are cumulative in that 
the birth of the veteran's children were established facts in 
June 1987.  Likewise, the October 1987 joint affidavit from 
the veteran's acquaintances is not new in that it presents 
assertions previously made and considered.  Furthermore, the 
affidavit it is not material, as the fact asserted therein is 
not relevant to the question of whether or not the veteran 
had intentionally submitted false evidence concerning the 
marital status of [redacted] [redacted] in support her claim for 
VA death benefits as the unremarried widow of another 
veteran.  

The marriage certificate establishing that the veteran's 
daughter was married in August 1983 is new in that it was not 
a previously established fact.  However, it is not material, 
as the fact of his daughter's marriage is not relevant to the 
question of whether or not the veteran intentionally 
submitted false evidence concerning the marital status of 
another individual in support a claim for VA death benefits.  

Although the veteran asserted before the June 1987 Board 
decision that the contentions of individuals furnishing 
information adverse to his claim were untruthful, no evidence 
to this effect has been submitted in his current attempt to 
have his forfeiture revoked.  To the contrary, the "new" 
evidence, including the veteran's own admissions in his 
January 1996 letter, confirms that he was involved in a 
spousal relationship with [redacted] [redacted], and that the 
relationship was in effect at the time she submitted her 
claim for VA death benefits as the unremarried widow of a 
veteran.  Consequently, the additional evidence, to the 
extent that it is relevant to whether the veteran presented 
false evidence to VA to assist [redacted] [redacted] in her 
claim, is in no way favorable to the veteran's claim.  To the 
contrary, the new evidence is unfavorable to the veteran's 
claim inasmuch as it tends to show that he did in fact lie to 
VA when he denied that he was living in a spousal 
relationship with [redacted] [redacted].  In sum, the additional 
evidence does not tend to negate the established fraud, but 
rather, it simply reiterates information and contentions 
considered in prior RO and Board determinations.  It in no 
way raises a reasonable possibility of substantiating the 
claim.  Hence, it is not new and material, and the veteran's 
petition to reopen his claim must be denied.  


ORDER

The appeal to reopen a claim seeking revocation of a 
forfeiture of VA benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



